Citation Nr: 1456616	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  06-11 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypoglycemia.  

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for onychomycosis, claimed as jungle rot.

5.  Entitlement to service connection for residuals of right knee injury.

6.  Entitlement to service connection for a skin disability, to include fibromas.  

7.  Entitlement to service connection for eye disability.

8.  Entitlement to service connection for a dental disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in August 2013; the transcript is of record.

These matters were remanded in February 2014.

In the appellate brief prepared by the Veteran's representative, there is an assertion that the Veteran may have hypertension and kidney failure.  It is not clear if this constitutes claims for compensation, thus this is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Veteran's representative also stated that the AOJ did not make a determination as to whether his service-connected posttraumatic stress disorder (PTSD) and coronary artery disease (CAD) took him out of the workforce in 2004 and thereafter.  The Board notes that in a February 2013 rating decision a total disability rating due to individual unemployability (TDIU) was granted, effective November 17, 2011.  A timely notice of disagreement was not received with regard to the effective date assigned, thus this issue is not in appellate status.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 2006).  

The issues of entitlement to service connection for fibromas, residuals of right knee injury, peripheral neuropathy, onychomycosis, eye disability, and dental disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus, type II, is not shown.

2.  Hypoglycemia is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an award of service connection for hypoglycemia have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in February 2004, April 2004, and March 2005 pertaining to his claims of service connection.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  In April 2009, he was provided notice of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the February 2014 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the Veteran's service treatment records have not been associated with the Virtual folder and the Remand addresses these missing documents.  The Board will proceed with a decision regarding the diabetes mellitus and hypoglycemia issues, as the basis of the denials is no diagnosis, and the missing service treatment records constitutes no prejudice to the Veteran with regard to these issues.  

In June 2014, the Veteran was afforded a VA examination pertaining to his claimed diabetes mellitus and hypoglycemia.  The examination report and opinions will be discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims of service connection for diabetes mellitus and hypoglycemia.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions of 38 C.F.R. § 3.303(b), however, only apply for chronic diseases, as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

A March 2004 VA examination reflects that the Veteran does not have an established diagnosis of diabetes mellitus.  The examiner stated that the Veteran has no history to suggest that he does have diabetes mellitus.  He is not on any medicines for glucose control and has never been on insulin.  

In July 2014, the Veteran underwent a VA examination.  The examiner found that the criteria for a diagnosis of diabetes mellitus were not met.  The examiner explained that per the American Diabetes Association (ADA) an A1C greater than or equal to 6.5% or fasting plasma glucose greater than or equal to 126mg/dl or two hour plasma glucose greater than or equal to 200mg/dL during an oral glucose tolerance test or in a patient with classic symptoms of hyperglycemia or hyperglycemic crisis a random plasma glucose of greater than or equal to 200mg/dL.  The Veteran's most recent A1C is 6.1.  He has had one fasting plasma glucose greater than 126 at 130, but he actually needs 2 for a diagnosis.  Per the ADA, a test result should be repeated when feasible to rule out laboratory error.  He has not had an OGTT, nor does he have classic symptoms of hyperglycemia or hyperglycemic crisis

The examiner also found that there are no records of any hypoglycemia nor a disability manifested by hypoglycemia.  The Veteran has clinical laboratory results noting blood glucose results ranging from 105 to 141.  The examiner indicated that hypoglycemia (also spelled hypoglycaemia or hypoglycæmia, not to be confused with hyperglycemia) is a medical emergency that involves an abnormally diminished content of glucose in the blood.  The term literally means "low blood sugar."  It can produce a variety of symptoms and effects but the principal problems arise from an inadequate supply of glucose to the brain, resulting in impairment of function (neuroglycopenia).  Effects can range from mild dysphoria to more serious issues such as seizures, unconsciousness, and (rarely) permanent brain damage or death.  Hypoglycemia (common usage) is also a term in popular culture and alternative medicine for a common condition characterized by shakiness and altered mood and thinking, but without measured low glucose or risk of severe harm.  Most healthy adults maintain fasting glucose levels above 72 mg/dL, and develop symptoms of hypoglycemia when the glucose falls below 72 mg/dL.

The treatment records on file do not otherwise reflect a diagnosis of or treatment for diabetes mellitus or hypoglycemia.

In the absence of proof of current disabilities of diabetes mellitus and hypoglycemia, there can be no valid claims.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of diabetes mellitus and hypoglycemia, the Board must conclude the Veteran does not currently suffer from such disabilities.  Without competent evidence of a diagnoses of diabetes mellitus and hypoglycemia, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Moreover, diabetes mellitus and hypoglycemia are not the types of disabilities that are capable of being diagnosed by a lay person; it requires examination and testing.  Thus, the Veteran's assertions do not constitute competent evidence of diagnoses of diabetes mellitus and hypoglycemia.  

Absent a showing of disabilities of diabetes mellitus, type II, and hypoglycemia, service connection for these disabilities cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for diabetes mellitus, type II, and hypoglycemia, are denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for hypoglycemia is denied.



REMAND

The Board notes that the Veteran's service treatment records have not been associated with the Virtual folder; this despite the fact that the service treatment records appeared to be of record when the original paper claims file was certified to the Board in August 2013 and at the time of the February 2014 Board Remand.  The AOJ must ensure that the service treatment records are associated with the Virtual folder and/or associate the original documents with the claims folder.  The AOJ must document all steps taken to locate the missing service treatment records and associate them with the Virtual folder.  The AOJ should end its efforts to obtain the records only if it is concluded that the records sought no longer exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).


Residuals of right knee injury

The Veteran asserts that during service he feel into a ravine and twisted his knee.  See April 2004 claim.  At the Board hearing, he testified that while on a search and destroy mission, he hurt his knee coming down a hill.  He stepped in something and fell.  T. at 11.  The Veteran submitted a picture of himself taken during service which reflects that his leg is wrapped; however, his left leg is wrapped, not his right leg.  Service connection has been established for a left knee disability.

In July 2014, the Veteran underwent a VA examination.  The examiner diagnosed degenerative joint disease in the right knee.  The examiner was unable to provide an opinion based on the lack of service treatment records which were not contained in the Virtual folder.  Once the Veteran's service treatment records are associated with the Virtual folder, or if a determination is made that such records are not available, further opinion should be sought.

The Veteran also asserts that his right knee disability is due to or aggravated by his service-connected degenerative joint disease, left knee or his service-connected PTSD.  Specifically, the Veteran's representative asserts that "[a]ll VA raters know that PTSD is linked to musculoskeletal conditions."  See September 2014 Written Brief Presentation.  An opinion must be sought as to any secondary relationship.

Onychomycosis

A March 2005 VA treatment record reflects that the Veteran reported chronic "jungle rot" on his feet for which he was taking oral Lamisil for the prior two months.  He asserts that he has jungle rot due to his wearing socks and boots in service.  T. at 6.  

This issue was remanded to afford the Veteran a VA examination pertaining to the nature and etiology of his claimed jungle rot.  Unfortunately, the July 2014 VA examiner did not address any skin condition affecting the feet and did not proffer an etiological opinion.

Fibromas

The Veteran has claimed fibromas or tumors that are due to service, to include herbicide exposure.  The Veteran has variously claimed that he has had skin tumors removed and tumors on his thyroid and jaw removed.  

In July 2014, the Veteran underwent a VA examination.  The examiner diagnosed ganglion cyst and lipoma.  The examiner commented that the Veteran does not have a disability manifested by fibroma or residuals of fibroma.  The examiner stated that the Veteran has diagnoses of lipoma and ganglion cysts that do not result in a disability.  The examiner did not provide an etiological opinion.

While the examiner concluded that the conditions diagnosed are not disabling, the fact remains that lipoma and ganglion cysts are medical conditions that can be disabling.  While the Veteran has specifically claimed "fibromas" which he asserts were previously removed, he described these fibromas as "skin tumors."  A lipoma is defined as a benign neoplasm of adipose tissue, composed of mature fat cells.  A synonym is adipose tumor.  Stedman's Medical Dictionary 1021 (27th ed. 2000).

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Veteran appears to be claiming that his diagnosed lipoma, which he has described as skin tumors, is due to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's representative also asserts that the Veteran's skin conditions could be due to his service-connected PTSD, as PTSD affects the endocrine system.  See September 2014 Written Brief Presentation at 3.  Thus, etiological opinions must be sought.

Peripheral neuropathy

In July 2014, the Veteran underwent a VA examination pertaining to his peripheral neuropathy.  At that time, service treatment records were not on file.  Once the Veteran's service treatment records are associated with the Virtual folder, or if a determination is made that such records are not available, an addendum opinion should be sought.

In light of these matters being remanded, updated treatment records from the Redding VA Medical Center (VAMC) for the period from June 10, 2014, must be associated with the claims folder or Virtual VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Eye and dental disabilities

In an August 2010 rating decision, the RO denied entitlement to service connection for eye and dental disabilities.  In an August 2010 submission, the Veteran expressed disagreement with the denial of service connection.  In a September 2010 rating decision, the RO confirmed and continued the August 2010 denial.  In October 2010, the Veteran expressed disagreement with the denial of service connection.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's service treatment records with the Virtual folder (VBMS or Virtual VA) and/or associate the original service treatment records with the claims folder.  

All steps to locate the missing service treatment records must be associated with the Virtual folder.  The AOJ should end its efforts to obtain the records only if it is concluded that the records no longer exist or that further efforts to obtain the records would be futile

2.  Associate with the claims folder or Virtual VA updated treatment records from the Redding VAMC for the period from June 10, 2014.  

3.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the nature and etiology of his claimed residuals of right knee injury.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Is a right knee disability at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include an injury therein?  

b) Is a right knee disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected degenerative joint disease, left knee?  

c) Is a right knee disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by degenerative joint disease, left knee?  

d) Is a right knee disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected PTSD?  

e) Is a right knee disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by PTSD?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

4.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA dermatology examination with a physician with appropriate expertise to assess the nature and etiology of his claimed skin conditions, to include lipoma/fibroma, ganglion cyst, and onychomycosis.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Is a skin condition, to include lipoma or fibroma or another type of skin tumor at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include herbicide exposure?  

b)  Is ganglion cyst at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include herbicide exposure?  

c)  Is onychomycosis, claimed as jungle rot, at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include herbicide exposure?  

The examiner should be made aware that it is presumed that the Veteran was exposed to herbicides during active service in Vietnam.

d) Is a skin condition, to include lipoma/fibroma, ganglion cyst, or onychomycosis at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected PTSD?  

e) Is a skin condition, to include lipoma/fibroma, ganglion cyst, or onychomycosis at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by PTSD?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

5.  Request that the July 2014 VA examiner (or another qualified VA examiner if the July 2014 VA examiner is unavailable) review the Veteran's service treatment records and provide an addendum opinion as to whether his peripheral neuropathy is due to service, to include herbicide exposure.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

6.  If any of the service connection issues remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

7.  Issue a statement of the case with regard to the issues of entitlement to service connection for eye disability and dental disability.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


